UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                              Byron White United States Courthouse
                                       1823 Stout Street
                                    Denver, Colorado 80257
                                        (303) 844-3157
Elisabeth A. Shumaker                                                           Chris Wolpert
Clerk of Court                         July 03, 2014                       Chief Deputy Clerk




Mr. Joseph Goings
1205 N. C. Street
Wellington, KS 67152

RE:       13-3309, Goings v. Sumner County D.A.'s Office, et al
          Dist/Ag docket: 6:13-CV-01107-RDR-KMH

Dear Appellant:

Attached is a copy of the order and judgment issued today in this matter. The court has
entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       Brooks Severson
          Lyndon W. Vix



EAS/at